Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-4, 7-11, 14-18, 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 01/28/2021 have obviated the rejections of record. Accordingly, claims 1, 3-4, 7-11, 14-18, 20-22 are allowable over the prior art because the prior art does not teach that the adaptive cover includes a weakened region on an inner portion of the adaptive cover that faces the cooling pathway, the weakened portion includes a groove along an edge of the weakened region which is at a base of a wall of the cooling pathway, and it would not have been obvious to one of ordinary skill in the art before the effective filling date of the application nor any motivation to modify the prior art for these deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745